Citation Nr: 9919036	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-47 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for sarcoid lesions of the nose, trunk, arms, and 
right pretibial area.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for restrictive lung disease with interstitial 
fibrosis secondary to sarcoidosis and history of pneumonia 
prior to February 3, 1998. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for restrictive lung disease with interstitial 
fibrosis secondary to sarcoidosis and history of pneumonia 
effective February 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1992.  

This appeal arose from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).  The RO granted entitlement to service 
connection for bronchitis with interstitial fibrosis and a 
history of sarcoidosis and pneumonia, evaluated as 10 percent 
disabling, and for a sarcoid lesion of the nose evaluated as 
noncompensable.  The evaluations were made effective December 
1, 1992 the day after the veteran's discharge from service. 

In March 1994 a 10 percent evaluation was assigned for 
sarcoid lesions of the nose, trunk, arms, and right pretibial 
area, effective December 1, 1992.  

In May 1996, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to an increased evaluation for 
sarcoidosis involving multiple lesions, then evaluated as 10 
percent disabling.  The Board did not address the separate 
evaluation assigned for bronchitis with interstitial fibrosis 
and a history of sarcoidosis and pneumonia as that issue was 
not specifically mentioned in the veteran's notice of 
disagreement and substantive appeal.  

In February 1997 the RO awarded an increased evaluation of 30 
percent for the sarcoid skin lesions of the nose, trunk, 
arms, and right pretibial area effective December 1, 1992.  
The RO informed the veteran that this was a substantial grant 
of his appeal.  The change in description of the disability 
reflected the fact that the veteran had more widespread 
lesions than previously.  




In July 1997 the Board construed the benefit sought on appeal 
as entitlement to an increased evaluation for sarcoidosis, 
whether systemic or evaluated according to multiple 
residuals.  The Board issued a remand so that additional 
pertinent treatment records could be obtained.  The Board 
also ordered examination of the veteran by numerous 
specialists in order to identify the full extent of the 
service connected sarcoidosis.  After the ordered evidentiary 
development was completed the RO was to readjudicate the 
veteran's claim for entitlement to an increased evaluation of 
sarcoidosis, thoroughly and completely evaluating all aspects 
of the disability and utilizing prior and revised versions of 
diagnostic criteria that may have changed in the course of 
the veteran's appeal.  

In October 1998 the RO increased the evaluation for 
restrictive lung disease with interstitial fibrosis secondary 
to sarcoidosis and history of pneumonia to 30 percent 
effective February 3, 1998.  The change of description of the 
disability reflects changes in description of the disability 
in the medical evidence of record.  

The development ordered by the Board has been substantially 
completed and to the satisfaction of the veteran's 
representative.  The matter has been returned to the Board 
for appellate review.  

In view of the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the description of the issue on the title 
page of this decision has been revised to reflect that the 
veteran initiated his disagreement from the original 
assignment of disability evaluations following the grant of 
entitlement to service connection.  The rephrasing of the 
issues also reflects that the claim for an increased 
evaluation for restrictive lung disease is construed as a 
claim for a higher initial evaluation than assigned, both 
prior to and as of February 3, 1998.  



It is noted that the veteran's representative lists as an 
issue on appeal, entitlement to an increased evaluation for 
osteoarthritis of the first metatarsal joint of the left 
foot.  This issue was adjudicated by the Board in July 1997.  
This matter is referred to the RO for clarification as to 
whether the veteran is asserting a worsening of his service 
connected disorder and wishes to file a claim for entitlement 
to an increased evaluation.  


FINDINGS OF FACT

1.  The veteran has extensive sarcoid skin lesions.  

2.  Prior to November 19, 1996, sarcoidosis was productive of 
mild to moderate symptoms including occasional cough and some 
shortness of breath on exertion.  

3.  Pulmonary function testing on November 19, 1996 showed a 
Forced Expiratory Volume in one second (FEV-1) of 55 percent 
of predicted.  

4.  Pulmonary function testing on June 9, 1997 showed FEV-1 
to be 68 percent of predicted.  

5.  Pulmonary function testing on February 3, 1998 showed a 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) by 
the Single Breath Method (SB) of 60 percent of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for sarcoid lesions of the nose, trunk, arms, and 
right pretibial area have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (1998).  

2.  The criteria for an initial evaluation in excess of 10 
percent from December 1, 1992 to November 18, 1996 for 
restrictive lung disease with interstitial fibrosis secondary 
to sarcoidosis and history of pneumonia have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.97, Diagnostic Codes 6846, 6600 (1998).  

3.  The criteria for an evaluation of 60 percent for 
restrictive lung disease with interstitial fibrosis secondary 
to sarcoidosis and history of pneumonia have been met from 
November 19, 1996 to June 8, 1997.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6846, 6600.  

4.  The criteria for an evaluation of 30 percent for 
restrictive lung disease with interstitial fibrosis secondary 
to sarcoidosis and history of pneumonia have been met from 
June 9, 1997 to February 2, 1998.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 
6846, 6600.  

5.  The criteria for an initial evaluation in excess of 30 
percent for restrictive lung disease with interstitial 
fibrosis secondary to sarcoidosis and history of pneumonia 
effective February 3, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6846, 6600.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from service in November 1992.  
According to Air Force records he underwent a follow-up for 
sarcoidosis that month.  There were no specific complaints.  
He felt that he had less exercise tolerance than previously.  
The eyes were normal.  The chest was clear with no rales or 
wheezing.  The assessment was sarcoidosis.  

Pulmonary function studies on November 19, 1992 showed FEV-1 
of 81 percent of expected.  The FEV-1/ Forced Vital Capacity 
(FVC) ratio 82 percent.  The analysis was that there might be 
a mild restriction.  

In March 1993 the veteran was seen at the Air Force clinic 
for a rash on the scalp and thorax.  There was some 
lichenification of the scalp with two plaques.  The thorax 
was scaly with slight erythema and plaques in the axilla 
area.  The assessment was plaques possibly secondary to 
sarcoidosis and tinea versicolor.  A prescription for 
Aristocort was made.  

The veteran was seen for a medicine refill in August 1993 and 
had pretibial lesions.  

VA examinations were provided in July 1993.  On the general 
medical examination there were several lesions of the right 
shin consistent with keloids.  The head and face were normal.  
Examination of the eyes was unremarkable.  There was no 
abnormality of the heart noted.  Examination of the lungs was 
unremarkable.  The veteran had poor exercise tolerance but 
this was found to be due to right foot and back pain.  

The veteran underwent a dermatologic examination.  He gave a 
history of sarcoid lesions confirmed by biopsy.  He reported 
that he had never been given medication for sarcoidosis such 
as prednisone.  A papule on the nose was noted.  The lesion 
was rounded.  There were no nervous manifestations.  The 
diagnosis was sarcoidosis of the skin "lupus pernio."  

On orthopedic evaluation, the veteran reported a fracture of 
the right knee in the 1970's.  There was no swelling of the 
knee and no indication of sarcoid changes.  The diagnosis was 
status post fracture of the right knee with resultant 
osteoarthritis.  X-rays of the knee showed mild generalized 
joint space narrowing and some suggestion of joint effusions. 


On examination of the lungs, the veteran reported a prior 
history of pneumonia.  There was no indication of an active 
malignant process.  The only assessment was that there was a 
history of pneumonia but no pneumonia presently.  Chest x-ray 
showed abnormal parenchymal patterns with bronchiectatic like 
changes bilaterally most prominently that could be consistent 
with a number of interstitial diseases.  There was haziness 
of the hilar regions bilaterally.  The heart was not 
enlarged.  

Pulmonary function studies from July 22, 1993 showed FEV-1 of 
71 percent of predicted and an FEV/FVC ratio of 81 percent.  
DLCO was 68 percent of predicted.  The impression was a 
moderate degree of restrictive disease.  

In January 1994 the veteran submitted a written statement in 
which he asserted that he had sarcoidosis involvement in the 
eyes and lungs as well as on the nose, pretibial area, right 
forearm and abdomen.  

Additional VA medical examinations were provided in February 
1994.  An ophthalmology examination was included.  The 
veteran reported episodes of eye inflammation that were 
treated and resolved.  He reported some blurring of vision 
and floaters.  The claims folder was reviewed.  Uncorrected 
eyesight was 20/20 near and 20/25 far in the right eye and 
20/20 near and far in the left eye.  All vision could be 
corrected to 20/20.  Examination of the eyes was normal 
without evidence of inflammation or exudation.  The 
assessment was myopic astigmatic presbyope (incipient).  
There was no indication of sarcoidosis noted.  

A dermatologic examination was also conducted.  The claims 
file was reviewed.  There were multiple plaques of dermal 
infiltration on the nose, trunk, arms, and right pretibial 
area.  The relevant diagnosis was cutaneous and systemic 
sarcoidosis.  

Additional Air Force clinic records were received.  In May 
1994 the veteran had treatment for acute bronchitis versus 
bronchopneumonia.  Chest x-rays showed diffuse densities.  A 
follow-up occurred in June 1994.  He reported occasional 
cough with some phlegm production.  He denied fever, wheezes, 
or dyspnea.  He reported some mild shortness of breath with 
exertion.  

The only medicines reported were Motrin, Zantac, and 
Deconamine.  The examination was unremarkable.  The 
assessment was bronchitis, resolving.  A Beclovent inhaler 
was prescribed.  

In July 1994 the veteran had finished his medication and felt 
better but some cough persisted.  He reportedly had some 
clear phlegm with cough but he denied shortness of breath.  
The examination was negative.  The assessment was pneumonia, 
resolved.  

VA treatment records were received.  The veteran was seen in 
June 1995 for  lesions of the scalp and extremities.  A 
dermatology consult was provided in July 1995.  The veteran 
reported that in service he had skin lesions of the arms and 
legs and was treated with topical steroids without much help.  
He also reported that he had received testing for sarcoidosis 
of the lungs.  Examination showed a plaque on the scalp and 
plaques and nodules on both arms, the right leg, and the 
nose.  The assessment was sarcoidosis cutaneous with 
extensive nodules.  A 20-day course of prednisone was 
prescribed, along with creams for the skin.  A follow-up in 
August 1995 noted a decrease in the nodules of the scalp, 
legs and face.  Prednisone was to be continued for another 
month.  

On follow-up in October 1995 an excellent response was noted 
and the creams were to be discontinued.  

Additional treatment was sought in June 1996.  On a 
dermatology referral, the veteran reported that his lesions 
were spreading.  He also reported shortness of breath and 
light spots in his vision.  There was extensive scaling of 
the right lower leg.  There was a large plaque on the scalp 
and papules and plaques on the arms and nose.  The assessment 
was disseminated cutaneous sarcoidosis, getting worse.  
Possible lung involvement was noted.  

A chest x-ray from September 1996 showed bilateral extensive 
somewhat fibrotic infiltrates in both lungs.  There had been 
no appreciable change since July 1993.  The impression was 
compatible with old sarcoidosis and stable since July 1993.  

After additional referrals in June and July 1996, it was 
concluded that there was sarcoidosis of the lungs and skin.  
There was a question of eye involvement but no clear findings 
were noted.  

It appears that prescriptions were made for Clobetasol 
Propionate cream for the arms and legs, Hydrocortisone cream 
for facial rash, and Triamcinolone Acetonide cream for the 
scalp.  

By September 1996 the veteran was doing well.  A pulmonary 
clinic evaluation in September 1996 noted that the veteran's 
chest x-ray was stable.  He reported good exercise tolerance 
but some dyspnea on exertion with heavy lifting.  He reported 
occasional wheezing.  Examination was unremarkable except for 
lesions on the extremities.  The impression was sarcoidosis.  

Pulmonary function studies were performed on November 19, 
1996.  FEV-1 was 55 percent of predicted.  FEV-1/FVC was 73 
percent.  DLCO was 71 percent of predicted.  The results 
showed a mixed restrictive/obstructive pattern.  There were 
moderately decreased flows.  Lung volumes were consistent 
with mild restriction.  

A private medical record notes that the veteran was seen in 
December 1996 for lesions on the head, neck, right leg, and 
nose.  There were twelve lesions ranging from one centimeter 
to seven or eight centimeters in diameter.  There were also 
lesions on the neck.  There were also some streaks on the 
legs and the right foot and some scattered spots on the 
forearms.  

Photos of the veteran showed lesions on the head, neck, and 
arms and one of his legs.  

A January 1997 VA clinic record showed the lungs to be clear 
to auscultation.  There was a scar on the left lower lung 
field.  On the same examination there were skin plaques on 
the face, neck, and right lower extremity.  There was also a 
rash on the nose.  The examiner noted that the veteran's 
joint disease could be related to sarcoidosis but he noted 
that x-rays were not typical for the disease.  

The veteran was seen twice in the optometry clinic in April 
1997.  On the first visit the assessment was sarcoid per 
history and compound myopic astigmatism.  On follow-up a 
thorough slit lamp examination was performed.  The assessment 
was negative for sarcoid retinopathy, both eyes.  

On June 9, 1997 additional pulmonary function tests were 
performed.  FEV-1 was 68 percent of predicted.  FEV-1/FVC was 
81 percent.  DLCO was 73 percent of predicted.  Results were 
consistent with mild to moderate restriction.  

In August 1997 the veteran was seen for medicine renewal.  
His lungs were clear.  

The veteran attended a number of VA examinations in 1998, 
scheduled specifically to identify all residuals of service 
connected sarcoidosis.  

On VA ophthalmology examination in January 1998 the veteran 
reported some blurriness of near vision with trauma above the 
eye in 1985.  The history of sarcoidosis was noted.  The 
examiner reported that he reviewed the claims folder. 

The veteran stated that he needed new glasses but denied eye 
pain and other symptoms.  After examination the examiner 
wrote that the veteran was a myopic stigmatic presbyope.  
There were no ocular manifestations of sarcoidosis at the 
time.  

On the rheumatology/internal medicine evaluation, the 
examiner noted a relevant prior history of sarcoidosis and a 
knee injury.  The examiner noted that sarcoidosis started 
with a rash on the right leg.  There had also been a lesion 
in the nose.  It was noted that there were joint symptoms 
that did not subside post surgery on the knee.  

Treatment consisted of topical steroid creams (Temoate and 
Triamcinolone) to a three to four month course of systemic 
corticosteroids.  He reported frequent exacerbations and 
remissions.  He reported other organ system involvement 
including the eyes and lungs.  

On examination, the veteran reported weight loss pursuant to 
an attempt to lose weight.  There was no acute respiratory 
distress.  There were violaceous silvery lesions on the face, 
scalp, and lower extremities, especially the right anterior 
leg.  There was some slight thickening of the synovium of the 
right knee and a small right knee effusion.  The examiner 
found that there was evidence of an ongoing inflammatory 
process of the knee.  He could not tell whether it was 
secondary to chronic sarcoidosis versus degenerative changes 
without x-rays.  

On dermatology examination the veteran reported a spreading 
and worsening rash.  Relevant medical history included 
positive bronchitis, arthritis, and sarcoidosis.  On 
examination there was no conjunctivitis, blepharitis or eye 
lesions appreciated.  The face, scalp, legs, arms and trunk 
had scaling violaceous papules and plaques.  The impression 
was probable sarcoidosis.  A biopsy was taken.  The veteran 
was to use triamcinolone cream for three weeks to the 
affected areas.  Other treatment options included Plaquenil 
medication.  That was deferred pending lab tests.  

X-rays of the knees taken in January 1998 showed degenerative 
joint disease.  

A chest x-ray from January 1998 demonstrated very diffuse 
nodular infiltrate bilaterally.  There was extensive hilar 
adenopathy with hilar retraction and pleural scarring 
bilaterally.  The examiner commented that there was a known 
history of sarcoidosis and comparison with an x-ray from 
October 1997 did not demonstrate any appreciable interval 
change.  Due to the density of the bilateral infiltrates an 
early superimposed acute process could be obscured.  


Another chest x-ray from later in January 1998 showed a 
normal heart.  There was right hilar fullness with mild 
prominence of the left hilum.  There were diffuse 
interstitial and alveolar infiltrates present bilaterally.  
Findings were consistent with a history of sarcoidosis.  No 
effusions were seen.  Mild hilar adenopathy was suggested.  

The skin biopsy report from January 1998 showed granulomatous 
dermatitis.  Note was made of the clinical history of 
sarcoidosis.  Special screens for infectious organisms were 
pending but the pathologist noted that if these were 
negative, the findings could certainly be consistent with 
sarcoidosis.  

Lab testing from January 1998 noted a high angiotensin 
conversion enzyme.  A note on the report states that the 
patient should be notified of results.  Next to that is a 
notation of positive sarcoid.  Plaquenil medication was 
recommended as was an eye examination.  

In February 1998, the veteran underwent a pulmonary 
examination with pulmonary function studies.  A history of 
sarcoidosis with topical and internal medicine treatment was 
noted.  Lesions reportedly involved the nose, trunk, arms, 
and right tibial area as well as the lungs.  The veteran 
reported that he would get short of breath on minimal 
exertion.  He claimed that he could only walk half a block 
without tiring.  He reported that he was incapable of running 
and could climb only 15 stairs at a time.  He reported a 
history of chronic cough.  The examiner noted that this was 
not consistent with the clinical definition of chronic 
bronchitis.  He denied coughing up blood, night sweats, 
fever, weight loss or gain, daytime fatigue, or use of 
oxygen. 

On examination, there was no acute distress.  The 
conjunctivae were pink.  There were anicteric sclerae.  The 
chest was symmetrical.  A few rhonchi were heard on 
auscultation.  The veteran was not dyspneic or tachypneic.  
The was no suggestion of respiratory failure.  The was no 
evidence of congestive heart failure.  There was no 
suggestion of pulmonary hypertension or right ventricular 
hypertrophy.  



There were no gallops suggesting heart failure.  The skin 
showed deformities from previous sarcoid lesions of the 
trunk, arms, legs, and nose.  There was no dermatitis.  There 
was no anemia.  

Pulmonary function tests showed an FVC of 67 percent of 
predicted.  FEV-1 was 71 percent of predicted.  The FEV-1 to 
FVC ratio was 79 percent.  The results were consistent with 
restrictive impairment.  Single breath diffusion was 60 
percent of predicted.  

The examiner commented that the physical examination of the 
respiratory system was unremarkable.  He was not dyspneic or 
tachypneic.  There was no evidence of congestive failure, 
pulmonary embolism, cor pulmonale, or malignancy.  Pulmonary 
functions were consistent with sarcoidosis manifested by 
restrictive impairment and decreased diffusion studies.  The 
claims file was reviewed.  

The veteran underwent a repeat dermatologic examination in 
August 1998.  Medical records were reviewed.  The veteran 
reported constant sarcoidosis of the nose, trunk, pretibial 
areas and eyes.  Current treatment was Triamcinolone cream.  
On examination there were generalized granulomatous plaques 
on the face, trunk, and extremities.  The was no ulceration, 
exfoliation or crusting.  The only other adverse symptom 
noted was mild shortness of breath.  The doctor noted that 
the biopsy report of January 1998 was reviewed.  

Repeat x-rays of the knees were taken in August 1998.  The 
impression was mild to moderate degenerative osteoarthritic 
changes of the patellofemoral joints, slightly greater on the 
right.  The changes were unchanged from prior studies.  Joint 
effusion on the right was suspected.  There was also an 
irregularity of the right lateral tibial plateau that the 
radiologist suspected was an old fracture deformity.  


An addendum of the internist/rheumatologist's report was 
received in August 1998.  The examiner reviewed the claims 
folder and the August 1998 x-ray report and concluded that 
there were no changes on the x-rays consistent with the kind 
of osseous changes seen from sarcoidosis, which could include 
soft tissue swelling, periarticular osteopenia, joint space 
narrowing, cyst formation, and punched out erosions with 
trabecular changes.  The x-rays were consistent with 
degenerative arthritis not sarcoid arthritis.  The overall 
incidence of osseous sarcoid was said to be one percent to 
thirteen percent.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time).  The rule of Francisco v. Brown, 7 Vet.App. 
55 (1994), that where an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern, does not apply in such cases. 

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  

It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating lung disorders effective October 7, 1996. 61 Fed. 
Reg. 46720 (Sept. 5, 1996).  Where a regulation changes after 
the claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Previously there was no diagnostic code for sarcoidosis.  The 
disease was rated by analogy.  Sarcoidosis is currently 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846.  

A 100 percent evaluation is awarded where there is cor 
pulmonale or cardiac involvement with congestive failure or 
progressive pulmonary disease with fever night sweats and 
weight loss despite treatment.  A 60 percent evaluation is 
awarded where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
Where there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids a 30 percent evaluation is assigned.  Where 
there is chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment the disease is 
rated as noncompensably disabling.  In the alternative active 
disease or residuals can be rated as active bronchitis 
(Diagnostic Code 6600) and extrapulmonary involvement may be 
rated under the diagnostic criteria pertaining to the 
specific body system or systems involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846. 

Under the new regulations, bronchitis is rated 10 percent 
disabling where there is an FEV-1 of 71 to 80 percent of 
predicted; an FEV-1 /FVC of 71 to 80 percent; or DLCO SB of 
66 to 80 percent of predicted.  A 30 percent rating is 
appropriate where there is an FEV-1 of 56 to 70 percent of 
predicted; an FEV-1 /FVC of 56 to 70 percent; or DLCO (SB) of 
56 to 65 percent of predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600.

A 60 percent rating is in order where there is an FEV-1 of 40 
to 55 percent of predicted; an FEV-1 /FVC of 40 to 55 
percent; DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption or 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
assigned where there is FEV-1 of less than 40 percent of 
predicted; an FEV-1 /FVC of less than 40 percent; DLCO (SB) 
of less than 40 percent of predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right 
heart failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by echo or cardiac catheterization); or 
episodes of acute respiratory failure or requiring outpatient 
oxygen therapy.  Id.

Prior to the regulatory revisions, a noncompensable 
evaluation was assigned for bronchitis for a mild case with 
slight cough, no dyspnea and few rales.  

A 10 percent evaluation was assigned for a moderate case with 
considerable night or morning cough, slight dyspnea on 
exercise, or scattered bilateral rales.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (effective prior to October 7, 1996).  

A 30 percent rating was indicative of a moderately severe 
case with persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, or beginning chronic airway 
obstruction.  A severe case was rated 60 percent disabling.  
Findings would include persistent cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  A total rating was assigned for a 
pronounced case with copious productive cough and dyspnea at 
rest, pulmonary function testing showing a severe degree of 
chronic airway obstruction, and symptoms of severe emphysema 
or cyanosis and findings of right sided heart involvement.  
Id.  

Skin manifestations may be evaluated pursuant to Diagnostic 
Code 7806 (eczema).  When lesions are accompanied by 
ulceration and extensive exfoliation or crusting and systemic 
or nervous manifestations, or are exceptionally repugnant, a 
50 percent evaluation is assigned.  If there is constant 
exudation or itching, extensive lesions or marked 
disfigurement a 30 percent evaluation is assigned.  A 10 
percent evaluation is appropriate where there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  With slight, if any exfoliation, exudation 
or itching, if on a nonexposed surface or small area a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.102, 4.3.  

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has had 
numerous VA examinations provided and treatment records have 
been obtained.  


Skin

In the judgment of the Board, the evidence supports at most a 
30 percent evaluation.  The veteran has extensive skin 
lesions.  There is no evidence of ulceration, extensive 
exfoliation or crusting in addition to systemic or nervous 
manifestations.  The lesions, while extensive are not 
exceptionally repugnant.  Therefore a higher evaluation is 
not in order.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).  


Lungs

With regard to the veteran's lung symptoms prior to October 
7, 1996, only the old version of the applicable regulations 
was in effect.  

The evidence prior to October 7, 1996 showed only mild to 
moderate disability.  The veteran had occasional coughing, 
some phlegm production, some dyspnea on exertion, and 
occasional wheezing.  There was no evidence of moderately 
severe symptoms such as persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest.  The veteran 
had mild restrictive disease shown on pulmonary function 
testing in 1993.  

There was no finding of obstructive disease.  Therefore, the 
criteria for an evaluation in excess of 10 percent were not 
met.  

On October 7, 1996, the new regulations went into effect.  
Therefore as of that date the veteran is entitled to the 
benefit of evaluation under the more favorable criteria. 
Karnas.  It is the judgment of the Board that based on the 
facts of record, the new criteria result in more favorable 
evaluations for the veteran.  

Pulmonary function testing on November 19, 1996 showed FEV-1 
of 55 percent of predicted.  This just meets the criteria for 
a 60 percent evaluation under the new criteria.  38 C.F.R. § 
4.97, Diagnostic Code 6600.  The other relevant indicators 
(FEV-1/FVC and DLCO) corresponded with a 10 percent 
evaluation.  However it is noted that the criteria are 
disjunctive.  Not all criteria have been shown for an 
increased evaluation.  38 C.F.R. § 4.21 (1998).  

Pulmonary function testing on June 9, 1997 showed an FEV-1 of 
68 percent of predicted.  That FEV-1 was only consistent with 
a 30 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Codes 
6846, 6600 (1998).  It is noted that the other relevant 
indicators (FEV-1/FVC and DLCO) under the revised rating 
criteria corresponded with a 0 percent evaluation and a 10 
percent evaluation respectively.  

On pulmonary function testing in February 1998, his FEV-1 and 
FEV-1 to FVC ratios were within the range corresponding with 
a 10 percent evaluation (FEV-1 was just shy of the criteria 
for a 30 percent evaluation).  However single breath 
diffusion (DLCO) was only 60 percent of expected.  That is 
consistent with a 30 percent evaluation.  

A higher evaluation than 30 percent is not supported at any 
time on or after June 9, 1997 under either the new criteria 
or the old.  The pulmonary function tests are barely 
consistent with the minimum criteria for a 30 percent 
evaluation.  Moreover, there is no objective evidence of 
severe symptoms such as persistent cough, dyspnea on slight 
exertion, or pulmonary function tests showing severe 
ventilatory impairment to support a 60 percent evaluation.  

Moreover, at no time have the criteria for a 100 percent 
evaluation been met, under either set of criteria.  The lung 
impairment has not been characterized as pronounced.  There 
has never been an FEV-1 or DLCO of 40 percent or less of 
predicted or an FEV-1/FVC ratio of 40 percent.  Pulmonary 
function tests have not been interpreted as showing a severe 
degree of chronic airway obstruction.  There has been no 
evidence of cor pulmonale (right sided heart failure) right 
ventricular hypertrophy, pulmonary hypertension, respiratory 
failure, or a need for oxygen therapy.  

In summary from December 1, 1992 to November 18, 1996 only a 
10 percent evaluation was supported.  The pulmonary function 
test results from November 19, 1996 met the criteria for a 60 
percent evaluation.  However, a 60 percent evaluation was 
only supported by the evidence of record from November 19, 
1996 to June 8, 1997.  

On June 9, 1997 pulmonary function test results no longer 
supported a 60 percent evaluation but the criteria for a 30 
percent evaluation were met.  The RO had previously conceded 
entitlement to a 30 percent evaluation but only effective 
February 3, 1998.  The evidence supported a grant of a 30 
percent evaluation from June 9, 1997 to February 2, 1998.  On 
and after February 3, 1998 the criteria for an increased 
evaluation were not met.  


Additional Matter

Despite the arguments of the veteran to the contrary, after 
intensive medical evaluation, the competent medical evidence 
did not show that the service-connected sarcoidosis affected 
other body systems to include the eyes or the joints.  VA 
examiners in 1998 did not feel that joint changes were 
consistent with sarcoidosis and did not feel that there was 
evidence of any eye involvement.  Therefore additional 
ratings are not appropriate at this time.  

As noted above, in lieu of separate ratings for different 
affected systems, a sole evaluation can be awarded for 
systemic sarcoidosis.  A 60 percent evaluation pursuant to 
Diagnostic Code 6846 requires pulmonary involvement and the 
necessity for systemic high (therapeutic) doses of 
corticosteroids for control.  It does appear that in July 
1995 Prednisone was prescribed for a few months.  This was 
before the effective date of the diagnostic code.  Moreover, 
there is no evidence that the veteran has required a high 
dose of corticosteroids systemically for ongoing control of 
symptoms.  Treatment appears to be mostly limited to creams.  
There is also no evidence of more severe symptoms such as cor 
pulmonale, cardiac involvement with congestive heart failure 
or fever, night sweats and weight loss despite treatment to 
warrant consideration of a 100 percent evaluation for 
systemic sarcoidosis.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for sarcoid lesions of the nose, trunk, arms, and right 
pretibial area is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
from December 1, 1992 to November 18, 1996 for restrictive 
lung disease with interstitial fibrosis secondary to 
sarcoidosis and history of pneumonia is denied.  

Entitlement to a 60 percent evaluation from November 19, 1996 
to June 8, 1997 for restrictive lung disease with 
interstitial fibrosis secondary to sarcoidosis and history of 
pneumonia is granted, subject to the laws and regulations 
pertaining to the payment of monetary awards.  

Entitlement to a 30 percent evaluation from June 9, 1997 to 
February 2, 1998 for restrictive lung disease with 
interstitial fibrosis secondary to sarcoidosis and history of 
pneumonia is granted, subject to the laws and regulations 
pertaining to the payment of monetary awards.  

Entitlement to an initial evaluation in excess of 30 percent 
for restrictive lung disease with interstitial fibrosis 
secondary to sarcoidosis and history of pneumonia effective 
February 3, 1998 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

